
	

114 HR 125 IH: FHA In-Person Servicing Improvement Act of 2015
U.S. House of Representatives
2015-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 125
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2015
			Mr. Al Green of Texas introduced the following bill; which was referred to the Committee on Financial Services
		
		A BILL
		To authorize a pilot program to improve asset recovery levels, asset management, and homeownership
			 retention with respect to delinquent single-family mortgages insured under
			 the FHA mortgage insurance programs by providing for in-person contact
			 outreach activities with mortgagors under such mortgages, and for other
			 purposes.
	
	
		1.Short titleThis Act may be cited as the FHA In-Person Servicing Improvement Act of 2015.
		2.Pilot program
			(a)AuthorityThe Secretary of Housing and Urban Development shall carry out a pilot program under this section
			 to use the authority under section 204(a)(2) of the National Housing Act
			 (12 U.S.C. 1710(a)(2)) to make payments to a qualified entity or entities
			 to compensate for their costs of making in-person contact with mortgagors
			 whose payments under covered mortgages are more than 60 days past due, for
			 the purpose of—
				(1)identifying mortgagors eligible for loan modifications or refinances and providing packages to the
			 mortgagee for such purposes;
				(2)identifying mortgagers not eligible for a loan modification or refinance but willing to engage in
			 pre-foreclosure sales or deeds in lieu of foreclosure, and providing
			 information to the mortgagee in order to facilitate such actions;
				(3)identifying whether a home’s current occupant is the mortgagor or a renter, and if not occupied,
			 taking steps to locate and make contact with the mortgagor;
				(4)providing information to the Secretary and the mortgagee regarding the condition of the home, in
			 order to facilitate any actions needed to prevent the deterioration and
			 loss of value of the home and assist the Department more generally in its
			 asset management responsibilities; and
				(5)providing all relevant information on mortgagors and homes to the mortgagee on the loan and the
			 Secretary in a format, approved by the Secretary, which helps improve
			 asset management and maximize asset recovery of these delinquent loans.
				(b)Qualified entitiesFor purposes of this section, the term qualified entity means a single entity or a consortia or partnership of entities that—
				(1)have experience in carrying out the activities identified in subsection (a);
				(2)are not affiliated with the mortgagor under any of the covered mortgages for which it is authorized
			 to carry out actions under the pilot program under this section; and
				(3)comply with all relevant State and Federal laws.
				(c)Selection of a qualified entity or entities
				(1)ScopeThe Secretary shall have the discretion to select qualified entities to participate in the pilot
			 program under this section.
				(2)CriteriaSuch selection shall be based on the qualifications and experience of the entity or entities to
			 carry out the specific activities identified in subsection (a), including
			 the level of infrastructure capability in reporting detailed information
			 on the mortgage loan, underlying property, and the mortgagor.
				(3)Participating loansThe Secretary shall make available not less than 50,000 and not more than 100,000 loans that meet
			 the delinquency criteria of subsection (a) for this pilot program.
				(4)TimingThe Secretary shall select the qualified entity and entities and make available loans under the
			 pilot for their performance within 90 days of the enactment of the Act.
				(d)PaymentsPayments to the entity or entities selected to carry out the pilot program under this section may
			 be based on—
				(1)a flat amount per covered mortgage;
				(2)a performance success basis based on—
					(A)completed packages; or
					(B)completed loan modifications, pre-foreclosure sales, and deeds in lieu of foreclosure; or
					(3)a combination of the methods under paragraphs (1) and (2).
				(e)Prohibition on feesEntities selected to participate in the pilot program under this section may not charge any fees or
			 require any payments, directly or indirectly, from the mortgagor or the
			 mortgagee of a covered mortgage in connection any activities under the
			 program.
			(f)HUD review and reportingThe Secretary shall publish periodic updates on the status of the pilot program under this section,
			 commencing not later than 30 days after the completion of actions under
			 subsection (c)(1) and (c)(3), and thereafter not less often than every 90
			 days
			 until termination of the pilot program under subsection (h). Not later
			 than 60 days after termination of the pilot program, the Secretary shall
			 submit to the Congress and make publicly available a final report on the
			 pilot program, including information and analysis of performance
			 characteristics, which may include comparisons of estimated asset recovery
			 levels under the pilot program compared to comparable loans not included
			 in the pilot and loans that have gone through loan sales.
			(g)DefinitionsFor purposes of this section, the following definitions shall apply:
				(1)Covered mortgageThe term covered mortgage means a mortgage on a 1- to 4-family residence insured under subsection (b) or (k) of section 203,
			 section 234(c), or 251 of the National Housing Act (12 U.S.C. 1709 (b) or
			 (k), 1715y(c), 1715z–16).
				(2)SecretaryThe term Secretary means the Secretary of Housing and Urban Development.
				(h)TerminationThe Secretary may not make any payments under the pilot program under this section to any qualified
			 entity for any in-person contact with a mortgagor that occurs after the
			 expiration of the 24-month period beginning upon the completion of the
			 actions under subsection (c)(1) and (c)(3).
			
